Name: Commission Regulation (EEC) No 1814/82 of 7 July 1982 fixing the minimum price for selling blood oranges withdrawn from the market to processing industries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 7. 82 Official Journal of the European Communities No L 201 /31 COMMISSION REGULATION (EEC) No 1814/82 of 7 July 1982 fixing the minimum price for selling blood oranges withdrawn from the market to processing industries whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 203/82 (2), and in particular Article 21 (4) thereof, Whereas Article 2 of Commission Regulation (EEC) No 2448/77 of 8 November 1977 laying down condi ­ tions for the disposal of oranges withdrawn from the market to the processing industry and amending Regulation (EEC) No 1687/76 (3), as last amended by Regulation (EEC) No 828/79 (4), provides that the minimum selling price is to be fixed before the start of each marketing year, taking account of the industry's normal supply price for the product concerned ; For the 1982/83 marketing year, the minimum selling price referred to in Article 2 of Regulation (EEC) No 2448/77 shall be 53-12 ECU per tonne net, ex ware ­ house in which the goods are stored . Article 2 This Regulation shall enter into force on 1 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . 0 OJ No L 140, 20 . 5. 1982, p. 36. (3) OJ No L 285, 9 . 11 . 1977, p . 5 . (4) OJ No L 105, 27 . 4 . 1979 , p . 22.